DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements submitted on 08/06/2020 and 01/19/2021 have been considered and made of record by the examiner.
Specification
The abstract of the disclosure is objected to because the period at the end of the abstract is missing.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 2 is objected to because of the following informalities: as to claim 2, line 2, “comprises a feedback circuit” should be replaced by comprises a first feedback circuit.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: as to claim 2, line 7, “according the signal value” should be replaced by according to the signal value.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: as to claim 4, line 1, “signal equalizer of claim 1” should be replaced by signal equalizer of claim 2.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: as to claim 8, line 2, “feedback circuit comprises a first” should be replaced by feedback circuit comprises the first.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: as to claim 8, line 8, “coupled in series;” should be replaced by coupled in series; and.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: as to claim 12, line 5, “according the signal” should be replaced by according to the signal.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: as to claim 13, line 1, “equalizing method of claim 11” should be replaced by equalizing method of claim 12.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: as to claim 16, line 1, “equalizing method of claim 11” should be replaced by equalizing method of claim 12.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: as to claim 18, line 2, one of the periods at the end of the claim should be deleted.  Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 11 are allowed.
Claims 2-10 and 12-19 would be allowable if rewritten in a way that overcomes all the objections cited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US 2017/0288665, see paragraph 0010) and (US 2013/0044845).
This application is in condition for allowance except for the following formal matters: 
See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632